ORDER
JOSEPH P. CAPONE of VOORHEES, who was admitted to the bar of this State in 1987, having pleaded guilty to 18 U.S.C.A. §§ 1014 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JOSEPH P. CAPONE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that JOSEPH P. CAPONE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH P. CAPONE comply with Rule 1:20-20 dealing with suspended attorneys.